        Case 5:21-cv-00652-XR-ESC Document 7 Filed 07/26/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


NELLA JOHNSON,                                   §
                                                 §
                  Plaintiff,                     §                SA-21-CV-00652-XR
                                                 §
vs.                                              §
                                                 §
BEXAR COUNTY,                                    §
                                                 §
                  Defendant.                     §

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion to Redact

Personal Information from Order [#5]. By her motion, Plaintiff asks the Court to redact several

sentences from the Court’s Order granting her motion to proceed in forma pauperis related to her

financial circumstances. The Court will grant the motion in part and order that the Court seal the

order granting Plaintiff’s motion to proceed in forma pauperis, as well as her motion to proceed

in forma pauperis and her motion to redact her personal information, all of which contain

specific references to Plaintiff’s bank account balance and social security benefits. Sealing these

filings will prevent the public from accessing any of the information regarding Plaintiff’s

financial circumstances.

       Once Plaintiff’s lawsuit is served and Defendant makes an appearance in this case,

however, Defendant will have access to these court filings, even if they are sealed. The Court

declines to redact these documents, as Plaintiff has sued Defendant for monetary damages in this

lawsuit, and Defendant will ultimately be permitted to seek detailed information regarding

Plaintiff’s finances in evaluating Plaintiff’s damages model.




                                                1
        Case 5:21-cv-00652-XR-ESC Document 7 Filed 07/26/21 Page 2 of 2




       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Redact Personal Information

from Order [#5] is GRANTED IN PART as follows:

       The Clerk is directed to SEAL the following court filings: Plaintiff’s Motion to Proceed

In Forma Pauperis [#1], the Court’s Order granting Plaintiff’s Motion to Proceed In Forma

Pauperis [#3], and Plaintiff’s Motion to Redact Personal Information [#5].

       SIGNED this 26th day of July, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               2
